COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Gregorio Guerrero v. The State of Texas

Appellate case number:    01-13-00822-CR

Trial court case number: 1172095

Trial court:              339th District Court of Harris County

        A supplemental record of an abatement hearing has been filed reflecting that Jani Maselli
Wood was assigned as appointed counsel for this appeal. We note that the reporter’s record has
been filed in the companion appeal, 01-13-00821-CR, but not under this cause number. We
direct the clerk of this court to transfer the reporter’s record from cause number 01-13-00821-CR
to cause number 01-13-822-CR, which completes the record in this appeal.
       This appeal is reinstated and appellant’s brief is due within 30 days of the date of this
order. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: _______/s/ Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: December 4, 2014